Citation Nr: 1733605	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  13-3376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include  depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The appellant is a Veteran who served on active duty from February 1962 to June 1966, and June 1971 to February 1987.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012, rating decision of the Saint Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO). 

The Board has characterized the issue of entitlement to service connection for depression, more broadly than did the RO, as a claim involving an acquired psychiatric disorder to include depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (Vet. App. Fed 17, 2009).  This will provide the most favorable review of the Veteran's claims in keeping with the Court's holding in Clemons.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records (STRs) show that the Veteran was treated at a mental health clinic for complaints of depression, anxiety and emotional problems.  A May 1976 note indicates he was seen for a psychotherapy consult.  In July 1981 he was seen for complaints of difficulty sleeping, and noted to have anxiety.  A May 1982 treatment note, indicated the Veteran had situational anxiety.  In October 1986 he was found to have adjustment disorder and depression.  

In an April 2003, record from the University of Missouri, the Veteran was noted as being seen for depression, and his Zoloft prescription was increased.   A July 2008 record documents the Veteran was taking Effexor, an anti-depressant.  

VAMC records detail treatment for depression and anxiety.  A March 2015 VAMC treatment record notes the Veteran's depression was treated with Effexor.  In a November 2016 treatment note from Ellis ENT, the Veteran was noted as taking Effexor.  In a November 2016 VAMC record the Veteran was noted as having generalized anxiety disorder, in remission secondary to medication management.

In August 2012, the Veteran was afforded a VA examination, and the examiner stated that the Veteran did not meet the clinical criteria for a diagnosis of a mental disorder, to include depression.  The examiner stated that the Veteran had never been diagnosed with a mental disorder.  The examiner then noted a past diagnosis of dysthymic disorder, and indicated that the Veteran's current medications were managing his symptoms well.  This is an internally inconsistent statement.  The Veteran's history of depression and anxiety was noted as starting in approximately 1976, and he was treated during service.  Records from 2003 and 2008 detail that the Veteran was taking Effexor daily to treat his symptoms.  The examiner stated the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rationale provided was he is currently medically managed and no diagnosis is warranted.    

As this opinion contradicts itself, an addendum opinion is necessary to clarify the diagnosis and likelihood of a nexus to service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain an addendum opinion to the August 2012 examination report.  The examiner is asked to identify any current psychiatric disorder the Veteran has, including any successfully managed.  The examiner should then opine whether any such acquired psychiatric disorder had its onset in service.  

A complete rationale for all findings and conclusions should be set forth in the report.  The examiner is requested to cite to the relevant evidence in providing the opinions.  

If another examination is required, it should be scheduled.

2.  After the development requested above has been completed, and after any additional development that is deemed appropriate, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

